813 So. 2d 1036 (2002)
Joshua MARTIN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-2100.
District Court of Appeal of Florida, Third District.
April 17, 2002.
Bennett H. Brummer, Public Defender, and Howard K. Blumberg, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Marni A. Bryson, Assistant Attorney General (Ft.Lauderdale), for appellee.
Before LEVY, GERSTEN, and GODERICH, JJ.
PER CURIAM.
Concerning the appellant's argument that the trial court was in error when it imposed equal concurrent sentences of imprisonment under both the Habitual Felony Offender Statute and the Prison Release Reoffender Act, the State correctly concedes that the trial court erred in entering the sentence that it imposed. See Grant v. State, 770 So. 2d 655 (Fla.2000). Accordingly, the sentence is vacated and *1037 this case is remanded to the trial court for the specific purpose of resentencing the appellant. Finding no merit in the appellant's other point on appeal, we affirm the judgment below in all other respects.
Affirmed in part, reversed in part.